
	
		II
		110th CONGRESS
		2d Session
		S. 2620
		IN THE SENATE OF THE UNITED STATES
		
			February 8
			 (legislative day, February 6), 2008
			Mr. Rockefeller (for
			 himself, Mr. Lautenberg,
			 Mr. Menendez, and
			 Ms. Stabenow) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide for a temporary increase of the Federal
		  medical assistance percentage under the Medicaid program, and for other
		  purposes.
	
	
		1.Temporary increase of
			 Medicaid FMAP
			(a)Permitting
			 maintenance of fiscal year 2007 FMAP for last 2 calendar quarters of fiscal
			 year 2008Subject to subsection (e), if the FMAP determined
			 without regard to this section for a State for fiscal year 2008 is less than
			 the FMAP as so determined for fiscal year 2007, the FMAP for the State for
			 fiscal year 2007 shall be substituted for the State’s FMAP for the third and
			 fourth calendar quarters of fiscal year 2008, before the application of this
			 section.
			(b)Permitting
			 maintenance of fiscal year 2008 FMAP for first 3 quarters of fiscal year
			 2009Subject to subsection (e), if the FMAP determined without
			 regard to this section for a State for fiscal year 2009 is less than the FMAP
			 as so determined for fiscal year 2008, the FMAP for the State for fiscal year
			 2008 shall be substituted for the State’s FMAP for the first, second, and third
			 calendar quarters of fiscal year 2009, before the application of this
			 section.
			(c)General 2.95
			 percentage points increase for last 2 calendar quarters of fiscal year 2008 and
			 first 3 calendar quarters of fiscal year 2009Subject to
			 subsections (e), (f), and (g), for each State for the third and fourth calendar
			 quarters of fiscal year 2008 and for the first, second, and third calendar
			 quarters of fiscal year 2009, the FMAP (taking into account the application of
			 subsections (a) and (b)) shall be increased by 2.95 percentage points.
			(d)Increase in cap
			 on Medicaid payments to territoriesSubject to subsections (f)
			 and (g), with respect to the third and fourth calendar quarters of fiscal year
			 2008 and the first, second, and third calendar quarters of fiscal year 2009,
			 the amounts otherwise determined for Puerto Rico, the Virgin Islands, Guam, the
			 Northern Mariana Islands, and American Samoa under subsections (f) and (g) of
			 section 1108 of the Social Security Act (42 U.S.C. 1308) shall each be
			 increased by an amount equal to 5.90 percent of such amounts.
			(e)Scope of
			 applicationThe increases in the FMAP for a State under this
			 section shall apply only for purposes of title XIX of the Social Security Act
			 and shall not apply with respect to—
				(1)disproportionate
			 share hospital payments described in section 1923 of such Act (42 U.S.C.
			 1396r–4);
				(2)payments under
			 title IV or XXI of such Act (42 U.S.C. 601 et seq. and 1397aa et seq.);
			 or
				(3)any payments under
			 XIX of such Act that are based on the enhanced FMAP described in section
			 2105(b) of such Act (42 U.S.C. 1397ee(b)).
				(f)State
			 eligibility
				(1)In
			 generalSubject to paragraph (2), a State is eligible for an
			 increase in its FMAP under subsection (c) or an increase in a cap amount under
			 subsection (d) only if the eligibility under its State plan under title XIX of
			 the Social Security Act (including any waiver under such title or under section
			 1115 of such Act (42 U.S.C. 1315)) is no more restrictive than the eligibility
			 under such plan (or waiver) as in effect on January 1, 2008.
				(2)State
			 reinstatement of eligibility permittedA State that has
			 restricted eligibility under its State plan under title XIX of the Social
			 Security Act (including any waiver under such title or under section 1115 of
			 such Act (42 U.S.C. 1315)) after January 1, 2008, is eligible for an increase
			 in its FMAP under subsection (c) or an increase in a cap amount under
			 subsection (d) in the first calendar quarter (and subsequent calendar quarters)
			 in which the State has reinstated eligibility that is no more restrictive than
			 the eligibility under such plan (or waiver) as in effect on January 1,
			 2008.
				(3)Rule of
			 constructionNothing in paragraph (1) or (2) shall be construed
			 as affecting a State’s flexibility with respect to benefits offered under the
			 State medicaid program under title XIX of the Social Security Act (42 U.S.C.
			 1396 et seq.) (including any waiver under such title or under section 1115 of
			 such Act (42 U.S.C. 1315)).
				(g)Requirement for
			 certain statesIn the case of a State that requires political
			 subdivisions within the State to contribute toward the non-Federal share of
			 expenditures under the State medicaid plan required under section 1902(a)(2) of
			 the Social Security Act (42 U.S.C. 1396a(a)(2)), the State shall not require
			 that such political subdivisions pay a greater percentage of the non-Federal
			 share of such expenditures for the third and fourth calendar quarters of fiscal
			 year 2008 and the first, second, and third calendar quarters of fiscal year
			 2009, than the percentage that would have been required by the State under such
			 plan on March 31, 2008, prior to application of this section.
			(h)DefinitionsIn
			 this section:
				(1)FMAPThe
			 term FMAP means the Federal medical assistance percentage, as
			 defined in section 1905(b) of the Social Security Act (42 U.S.C.
			 1396d(b)).
				(2)StateThe
			 term State has the meaning given such term for purposes of title
			 XIX of the Social Security Act (42 U.S.C. 1396 et seq.).
				(3)RepealEffective
			 as of October 1, 2009, this section is repealed.
				
